PER CURIAM
This is a quiet title proceeding in which the trial court quieted title to the property in question in defendants. Plaintiffs appeal, assigning as error, inter alia, the trial court’s failure to award them $848.11, together with interest thereon, from defendants in repayment of certain taxes paid on the disputed property. The defendants concede that they are obligated to repay to plaintiffs a prorated sum, the exact amount of which they do not acknowledge. In light of defendants’ concession, the decree is reversed as to that matter only, and the cause is remanded with instructions to award plaintiffs a prorated sum as restitution for monies expended in paying taxes on the property, the exact amount of said award to be computed by the trial court. In all other respects, the decree is affirmed.